Citation Nr: 1454904	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  05-34 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, AZ.

After a March 2011 Board Decision that reopened the issue of entitlement to service connection for an acquired psychiatric disorder, a May 2013 Remand directed the Agency of Original Jurisdiction (AOJ) to obtain the most recent VA treatment records and a medical opinion.  The requested development has been at the very least substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.    The Veteran has not had posttraumatic stress disorder at any time during the course of his appeal.

2.  The Veteran's diagnosed major depressive disorder was neither caused by, nor onset during, his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  The VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2008 and April 2010.  See VAOPGCPREC 6-2014.  

VA has a duty to assist a claimant in the development of a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and personnel records, including deck logs for the USS Coral Sea (1973-1974) and USS Ranger (1974-1975), are associated with the claims file.  

Available VA treatment records have also been incorporated into the record on appeal.  In a March 1992 statement the Veteran identified treatment at the VA Medical Center (VAMC) in Phoenix within the year of his discharge from military service.  A negative response for any such records on site was received in March 1992.  Furthermore, the Veteran, through his representative in June 2008, indicated that all pertinent treatment was delivered by the Phoenix VAMC since 2002.  In February 2010, the Phoenix VAMC fulfilled a request for all records since January 2002.  Subsequent VA treatment records, relevant to the issue on appeal, have also been incorporated into the Veteran's claims file.

The Veteran provided testimony at a formal Decision Review Officer (DRO) hearing in December 2005; the transcript is a matter of record.  The Veteran failed to appear for his Board hearing in January 2008, despite being informed of the time and location in December 2008.  The Veteran has not submitted any communication, asserting an interest in rescheduling or otherwise insisting on a hearing with good cause shown for the failure to appear.  Therefore, as noted in the May 2008, March 2011, and May 2013 Remands, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702(d).

A VA examination was provided for the issue on appeal in June 2012, with an addendum medical opinion completed in July 2013.  38 C.F.R. § 3.159(c)(4).  The Veteran, through his representative, questions the adequacy of the addendum medical opinion and requests a new examination: "The PTSD criteria noted as "criteria A though F" were not discussed regarding the additional stressor, and it is therefore asserted that the opinion is not complete and/or adequate."

The Board has carefully considered the contentions of the Veteran and his representative, but ultimately finds that the VA opinion obtained in this case is fully adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   The VA examiner clearly had in mind the diagnostic criteria for PTSD, as enunciated by the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  He documented that the new stressor "would constitute a qualifying stressor relative to a later diagnosis of PTSD," in satisfaction of Criterion "A."   The VA examiner also explicitly referenced the criteria, in concluding "the [Veteran] does not meet the DSM-IV criteria for PTSD symptomatically."  The VA is entitled to rely on the proficiency of VA examiners.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (stating "the Board is entitled to assume the competence of a VA examiner").  No argument advanced by the Veteran or his representative, here, sufficiently challenges that assumption.    

Moreover, the addendum is not to be viewed in isolation.  See generally 38 C.F.R. § 3.303(a); see also 38 C.F.R. § 4.2.  The June 2012 VA examination report, authored by the same examiner after interviewing the Veteran, clearly demonstrates knowledge of the diagnostic criteria.  He found that the Veteran did not persistently re-experience the events in any way (criterion "B") and did not persistently avoid stimuli associated with the traumas or exhibit numbing of general responsiveness (criterion "C").  While criterion "D" requires at least two "persistent symptoms of increased arousal," the VA examiner only identified a single symptom experienced by the Veteran: difficulty falling or staying asleep.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  Criteria "E" and "F" refer to the duration and severity of symptoms identified in criteria B, C, and D.  Id.  In the June 2012 examination report, the VA examiner noted that the Veteran did not meet the full criteria for PTSD, obviating the need to reach the merits of criteria E and F.

The VA examiner had familiarity with the Veteran, demonstrated an explicit understanding of and methodically applied the diagnostic criteria for PTSD during the prior VA examination, and expressly referenced the criteria in proffering his most recent opinion.  Also, an explanation for the diagnostic deficiency was provided in the addendum.  The VA examiner asserted that the Veteran's symptoms do not meet the criteria for PTSD-thereby implicating criteria B, C, and D.  As such, the VA examiner, in continuity with the record as a whole, implicitly asserted shortcomings in those criteria.

Thus, the VA opinion considered all of the pertinent evidence, including VA treatment records, and provided a rationale, relying on and citing to the records reviewed.  Tellingly, neither the Veteran nor his representative has proffered any evidence showing a diagnosis of PTSD, challenging the substance of the VA examiner's conclusion.  Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination and/or medical opinion, has been met.  

As described, VA has satisfied its duties to notify and assist.  Additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Merits of the Claim

Subsequent to a final denial in June 1992, the Veteran specifically reasserted entitlement to service connection for PTSD, in a May 2004 application for disability compensation.  Having reviewed the evidence of record, the Board ultimately concludes that the Veteran's claim must be denied once again because the weight of the evidence is not only against a finding that the Veteran has a present disability of PTSD, but also against a finding that the nexus element has been met in relation to direct service connection for major depressive disorder (MDD).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran has provided no competent evidence of a final diagnosis for PTSD during the pendency of the claim, in further support of his application.  The Board pauses to note that the Veteran sought VA treatment in March 2004, with primary complaint of drinking and "nerves shot."  At that time, the record showed a positive PTSD screen, and an initial mental health assessment contained a diagnosis of PTSD.  The following month, after subsequent mental health evaluations, the diagnosis of PTSD was made on a provisional basis.  However, thereafter, diagnoses of depression-related illnesses began to dominate.  Ultimately, in June 2004, the Veteran was diagnosed with MDD.  To be clear, all multiaxial diagnoses subsequent to the date of claim have remained consistent and do not contain a diagnosis of PTSD.  After the overall disability picture began to resolve, PTSD was not the acquired psychiatric disorder identified in the medical record.  

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, however, while provisional diagnoses of PTSD may have been rendered, the Board believes that a conclusive medical determination had not been reached regarding the appropriate diagnosis for the Veteran's psychiatric symptomatology.  As will be explained, the weight of evidence suggests that PTSD was not in fact the appropriate diagnosis for the Veteran's psychiatric symptomatology at any time during the course of his appeal.  As such, the Board concludes that these provisional diagnoses lack the medical foundation to establish the presence of PTSD the course of the Veteran's appeal.  

Here, the Board is left with task of evaluating the Veteran's capacity to distinguish various mental health symptoms, establish a differential diagnosis, and arrive at a competent conclusion.  The Board finds he cannot.  Nearly twenty years had elapsed since the traumatic events that occurred during the Veteran's military service and his original claim for PTSD in 1992, the first assertion of that particular disability.  The record itself, evidenced by the clinical history detailed above, demonstrates the complexity of diagnosing mental health illness, even by those with training in the field.  Therefore, the Board concludes that, on these facts, the Veteran is not capable of diagnosing PTSD.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify.  'Because of the complexity of PTSD, the application of careful clinical judgment is necessary to identify and describe the relationship between past events and current symptoms....  PTSD can occur hours, months, or years after a military stressor.'").  Effectively, the Veteran is not found to have the medical training or expertise to establish that his psychiatric symptomatology meets the criteria for a diagnosis of PTSD.

The Board turns to the other evidence of record during the pendency of the instant claim.  VA treatment records do show that the Veteran has attended PTSD group therapy, but the Board draws no conclusions from the therapeutic means employed to treat the Veteran's illness.  Still, recent VA treatment records do not contain a diagnosis of PTSD, personal to the Veteran.  As the Veteran has sought treatment for mental health illness, it is reasonable to assume that healthcare practitioners would render a diagnosis of PTSD, if it were indeed appropriate.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring).  Furthermore, a VA examiner has expressly ruled out a current diagnosis of PTSD (see section I).  Thus, the Board affords the Veteran's characterization of his mental health illness little, if any, probative value and finds the consistent diagnoses evident after VA examination and throughout VA treatment records most probative of the issue.  As the first element is absent, service connection for PTSD is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).
 
However, the Veteran does have a diagnosis of an acquired psychiatric disorder, i.e. MDD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2007) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Of note, the record does not establish diagnosis of any other acquired psychiatric disorder reasonably related to military service, during pendency of the current claim.  Therefore, as to MDD only, the record establishes a current disability.  Yet, the analysis does not end there.  The third element, a link between the current diagnosis and military service, must be established to warrant service connection.  As will be discussed, this element is not substantiated in this case.

The Board pauses to note that a detailed examination of the conceded in-service events upon which the diagnosis may be linked is not necessary to resolve the instant appeal.  Suffice to say, the RO verified potential stressors that warranted VA examination.  For example, the Veteran witnessed planes not return from missions in Vietnam and learned of a shipboard death, while stationed on aircraft carriers. 

Returning to the nexus element, the Veteran has consistently reported symptoms of mental health illness, persisting since military service.  Symptoms identified in May 2004 and March 2012 statements and in VA treatment records since 2004 include difficulty sleeping, nightmares, irritability, nervousness, shaking, and social isolation.  The Board appreciates that the Veteran is competent to report symptoms within his observational and descriptive capacity.  See 38 C.F.R. § 3.159(a)(2).  

This lay evidence, however, is in direct conflict with the service treatment records. The Veteran's service treatment records neither contain a diagnosis of any acquired psychiatric disorder, to include MDD, nor suggest the presence of symptoms which might now, upon retrospection, be indicative of mental health illness.  At the Veteran's separation physical he was specifically found to be psychiatrically normal.  Moreover, even in the years following service, the Veteran was found on physical examination to be psychiatrically normal.  For example, the Veteran affirmatively denied frequent trouble sleeping, depression or excessive worry, nervous trouble of any sort, and epilepsy or fits in each Report of Medical History, in May 1977 (despite endorsing other unrelated medical history) and February 1984.  That is, even two and nine years after separation from service, the Veteran still denied any psychiatric problems, and associated medical examinations found him to be psychiatrically normal at those times.  

It is incumbent upon the Board to weigh this competing evidence.  The passage of such a period of time and its effects on memory, significantly reduce the probative value of recent reports of continuous symptomatology.  Therefore, the Board places significant weight on the contemporaneous medical record.

Additionally, at his December 2005 DRO hearing, the Veteran attributed depression directly to incidents in his military service.  The Board appreciates that there is no categorical rule requiring expert evidence of etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, for reasons discussed above, attribution of a particular mental health illness to a specific event is a complex determination, requiring expertise in the field of mental health illness.  See Young, 766 F.3d at 1353.  The Veteran has not demonstrated such training or expertise.  Consequently, the Board finds the Veteran not competent to proffer a nexus opinion, in this instance.

Also during the December 2005 DRO hearing, the Veteran indicated that his treating physician at VA had linked his diagnosis with his military service.  The DRO requested that the Veteran provide a statement to that effect from the provider.  No such statement was ever received, and VA treatment records, while noting the Veteran's military history, do not contain evidence of a causative association.  While the Veteran is competent to relay such a statement, there is no accompanying rationale to evaluate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (explaining that "most of the probative value of a medical opinion comes from its reasoning.").  Consequently, the Board affords the provider's nexus statement little probative value.

Furthermore, when juxtaposed with the other evidence of record, the VA examination and medical opinion demand considerable weight.  The examiner was fully apprised of the Veteran's medical history and of the Veteran's contentions.  After reviewing both the claims file and VA treatment records for the initial VA examination, the clinical psychologist opined: "With the lack of an objective nexus, with [service treatment records] negative, and with a hiatus of over 25 years from discharge to onset of treatment, it is unlikely that the vets MDD is related to service as there is no medical evidence to that effect."  After another review of the record, the VA examiner provided an addendum, further explaining:

[Service treatment records] are negative.  The [Veteran's] first mental health treatment was not until 2004.  [His] entrance exam was normal.  Subsequent exams reviewed of 4.[].77, and 2.84 were normal.  Records reviewed do not document a nexus between the [Veteran's] MDD and military service other than describing [his] subjective reports....  I conclude that it is less likely than 50% degree of probability that the MDD is related to service.

The VA examiner's opinion, supported by logical and compelling rationale, is the most probative as to the nexus element.  Again, the Veteran's lay reports are inconsistent with the intervening medical record-between the events in service and the treatment decades later.  Moreover, the VA medical opinion is uncontroverted by competent and credible evidence in the record.  Thus, there is insufficient evidence to support entitlement to service connection for MDD.

Based on all evidence of record and for the reasons stated above, the Board concludes that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran has had a diagnosis of posttraumatic stress disorder at any time during the pendency of the claim or that that the Veteran's diagnosed major depressive disorder had onset during active service or was caused by any event, injury, or disease during active service.  The appeal is therefore denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


